DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
Claims 1-21 are currently pending.
Claim 1 has been amended.
Claim 21 has been newly added.
Claims 4-6, 12-15, and 18-19 have been withdrawn.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 04/18/2020 has been entered.
 
Status of Rejections Pending since the Office Action of 17 December 2020
All the rejections pending from the previous Office Action are withdrawn in view of Applicant’s amendment and argument. However, new ground(s) of rejection is presented as necessitated by Applicant’s amendment.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 3, 7, 8, 9, 20, and 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yu, et al., U.S. Publication No. 2004/0016923 A1 in view of Lv et al., (Near Infrared Sensitive Organic Photodiode Utilizing Exciplex Absorption in NdPc2/C60 Heterojunction) (document attached).
	Regarding claim 1, Yu et al teaches a photodiode (abstract and [0055], [0059]) for detecting photon radiation comprising the steps of:
	Providing an optoelectronic component (11, 12, 13; Fig.1) arranged on a substrate (14) and having:
Two mirror surfaces (11 and 13; Fig.1) which are spaced apart from and opposing one another and which form an optical micro cavity [0055],
A photoactive layer (12; Fig.1) arranged between the mirror surfaces and comprising at least a first compound (donor) and a second compound (acceptor) [0065-0066].
	Yu does not explicitly teach that an energy difference between HOMO energy and LUMO energy of the first compound is smaller than an energy difference between HOMO energy and LUMO energy of the second compound, wherein an energy difference between HOMO energy of the first compound and LUMO energy of the second compound lies below 1.6 eV, wherein an energy equivalent of the wavelength range of the electromagnetic signal to be detected corresponds to the absorption of a direct interchromorphoric charge transfer from the first compound to the second compound.
	However, Lv et al. teaches a near infrared organic photodiode (NIR OPD) comprising a photoactive layer consisting of neodymium phthalocyanine (NdPc2) donor material (which is the same type of donor material as disclosed by the instant invention (see [0056] of the instant specification), corresponding to the claimed “first compound”, and C60 acceptor material (which is the same material as disclosed by the instant invention (see [0059] of the instant invention), corresponding to the claimed “second compound” (see abstract). Lv further teaches that said NIR OPD is based on exciplex absorption, corresponding to the claimed “absorption of a direct interchromophoric charge transfer from the first compound to the second compound”,  in planar heterojunction  consisted of NdPc2 and C60 (See I. Introduction, Page 2043). Lv teaches that 2/C60 photoactive layer has a large absorption in the wavelength range of 660-900 nm overlapping with the claimed range of 780 nm to 10 µm, due to the formation of exciplex between NdPc2 and C60 molecules which results in excitation of an electron at NdPc2 HOMO to C60 LUMO (see III. Results and Discussion, Page 2044). Moreover, Lv teaches that an energy difference between HOMO energy of NdPc2, corresponding to the claimed “first compound” and LUMO energy of C60, corresponding to the claimed “second compound” is 1.16 eV (see III. Results and Discussion, Page 2044), which is below 1.6 eV as required by the claim. In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).
	Therefore, it would have been obvious to a person having ordinary skill in the art at the time of the invention to select the photoactive layer of Lv for the photoactive layer of Yu in order to utilize exciplex absorption to allow NIR absorption in the device of Yu as taught by Lv (see IV. Conclusion, Page 2046).
	Note that modified Yu would inherently have an energy difference between HOMO energy and LUMO energy of NdPc2 being smaller than an energy difference between HOMO energy and LUMO energy of C60. "Products of identical chemical composition cannot have mutually exclusive properties." In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present (MPEP 2112.01, Part II).
In addition, modified Yu would inherently have an optical path length between the mirror surfaces corresponds in an overlapping range of 25% to 75% to a wavelength of the signal to be detected, 
Furthermore, an energy equivalent of the wavelength range of the electromagnetic signal to be detected by modified Yu would be in the range between the energy difference between the HOMO energy of the first compound and the LUMO energy of the second compound and the energy difference between the HOMO energy and LUMO energy of the first compound, wherein the photoactive layer 12 of Yu is aligned  within the optical micro cavity in a spatial intensity maximum of the wavelength of the electromagnetic signal to be detected between the mirror surfaces (11 and 13) [0055], wherein the optical micro cavity having a resonance wavelength in the range of the absorption of the exciplex, corresponding to the claimed “direct interchromophoric charge transfer from the first compound to the second compound.
Modified Yu teaches irradiating the optoelectronic component with an electromagnetic signal in the wavelength of 660-900 nm (Lv: III. Result and Discussion, Page 2044) overlapping with the claimed wavelength range of 780 nm to 10 µm. In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).
Modified Yu teaches amplifying the electromagnetic signal to be detected within the optical micro cavity by light resonance between the two mirror surfaces (Yu: [0055]) by generating a standing wave,  wherein, induced by wavelength of the signal to be detected, a direct interchromophoric charge transfer (exciplex) from the first compound (NdPc2, donor) to the second compound (C60, Acceptor) takes place.
Finally, Yu teaches converting the electromagnetic signal to an electrical signal (Yu: [0086-0087] and Lv: III. Result and Discussion, Page 2044-2046).
Regarding claim 3, Yu teaches that the two opposing mirror surfaces (11 and 13; Fig.1) are arranged plane-parallel to one another with a geometric distance between the two opposing mirror surfaces in the range of 10 to 500 nm [0083] overlapping with the distance between the mirror surfaces of the instant invention (100-5000 nm). In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).
Regarding claim 7, although modified Yu teaches that the first compound and the second compound are present in a bilayer manner (See Lv: II: Experimental Details, Page 2043), Yu teaches that the photoactive layer can be fabricated in either a mixed manner or a bilayer manner [0065-0065].
Since Yu recognized the equivalency of photoactive layer fabricated in either a mixed manner or a bilayer manner in the field of a photodiode, it would have been obvious to one of ordinary skill in the art at the time of the invention to replace the bilayer photoactive structure of modified Yu with a photoactive structure that is fabricated in a mixed manner as it is merely the selection of functionally equivalent photoactive layers recognized in the art and one of ordinary skill in the art would have a reasonable expectation of success in doing so (MPEP 2144.06).
Regarding claim 8, Yu teaches that the electrical signal (detected current) is read out via the electrodes and at least one read-out unit [0101-0102 and 0045]. Although Yu does not explicitly teach a read out unit, however, current measurements are done in Yu’s device to create the IV curves shown in Fig.5A and 6A. Therefore, Yu should inherently include a read-out unit for current measurements.
Regarding claim 9, Yu teaches that reading out the electrical signal is supported by applying a bias voltage, corresponding to the claimed “external voltage” in the range of about 0 to -6 V (see Fig.5A, 6A, 7A, and 8A). In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).
Regarding claim 20, the embodiment of Fig.1 of Yu does not specifically teach that the photoactive layer being fully positioned between the mirror surfaces and spaced apart from the substrate.
However, Yu teaches that the device of the embodiment of Fig.1 can be used as an electric switch to switch on and off a sensor device in series with the switch forming a voltage switchable sensor unit [0086]. It is noted that the sensor unit (20; Fig.2A) comprising the switch, wherein the switch includes a photoactive layer 22 fully positioned between two electrodes (21 and 23) and spaced apart from the substrate (26).
Therefore, it would have been obvious to a person having ordinary skill in the art at the time of invention to connect the switch of the embodiment of Fig.1 of Yu with a sensor device in series in order to switch on and off a sensor device and forming a voltage switchable sensor unit as taught by Yu [0086]. Such modification would result in the photoactive layer being fully positioned between the electrodes (wherein the electrodes are the mirror surfaces [0055]) and spaced from the substrate.
Regarding claim 21, since modified Yu teaches that the photodiode using exciplex absorption to absorb NIR light, it would have been obvious to a person having ordinary skill in the art to maximize the EQE of the optoelectronic component with respect to a first wavelength to be detected in the range of the exciplex absorption, corresponding to the claimed “absorption of the direct interchromophoric charge transfer”, as compared to the range of absorption of a singlet absorption charge transfer between the first and second compound. In addition, "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).

Claims 2, 10, 11and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yu et al., U.S. Publication No. 2004/0016923 A1 in view of Lv et al., (Near Infrared Sensitive Organic Photodiode Utilizing Exciplex Absorption in NdPc2/C60 Heterojunction) (document attached). as applied to claim 1 above, and further in view of Sigel et al., U.S. Patent No. 7,446,297 B1.
Regarding claim 2, modified Yu teaches all the claimed limitations as set forth above, but does not specifically teach that two optical spacer layers are arranged within the optical micro cavity.
However, Sigel teaches an optical sensor (Fig.2) comprising a partial reflective mirror 202, a reflective mirror 204, and an active absorbing layer 206 is disposed collinear between the mirrors and a resonant cavity is formed in the spacing between the mirrors. Sigel teaches one or more spacers 208 are formed within the resonant cavity to serve as intermediate layers, wherein the quantity, length, thickness and/or placement of the spacer layers is adjusted to appropriately spatially separate and position the functional elements of the sensor to optimize the optical path length of the resonant cavity, so that the selected frequency experiencing an enhanced detection frequency (see column 5, line 44 through column 6, line 3).
Therefore, it would have been obvious to a person having ordinary skill in the art at the time of invention to add the spacers of Sigel within the resonant cavity of modified Yu to appropriately spatially separate and position the functional elements of the device of modified Yu to optimize the optical path length of the resonant cavity, so that the selected frequency experiencing an enhanced detection frequency as taught by Sigel (see column 5, line 44 through column 6, line 3).
Regarding claim 10, modified Yu teaches all the claimed limitations as set forth above, but does not specifically teach that the amplification of the signal to be detected within the optical micro cavity is carried out by at least one of the following effects: plasmonic, dielectric, or total reflection.
However, Sigel teaches that the optical resonant cavity is created between a first mirror 202 and a second mirror 204. Sigel teaches that the ideal condition for the resonant cavity is where the cavity has no intrinsic loss other than the absorption loss due to the active layer and where mirror 204 is 
Therefore, it would have been obvious to a person having ordinary skill in the art at the time of invention to select total reflection effect to create an ideal condition for the resonant cavity between two reflective mirrors of modified Yu, so that the cavity has no intrinsic loss other than the absorption loss due to the active layer as taught by Sigel (column 5, lines 1-15).
 Regarding claim 11, modified Yu teaches that the intensity of the electromagnetic signal to be detected is averaged over the photoactive layer, but does not specifically teach that the electromagnetic signal is amplified by a factor of 10 to 10000.
However, Sigel teaches that light within the resonant cavity undergoes multiple reflections, with a resonant enhancement in the intensity of light oscillating at a frequency coincident or proximate to a resonant frequency of the cavity. Sigel teaches that the active layer is positioned within the resonant cavity coincident with a point corresponding to a maximum intensity of field amplitude of the standing wave for increasing the absorption of light and consequently increasing the efficiency of the sensor (column 5, lines 18-31).
Therefore, one ordinary skill in the art would recognize that increasing the amplification gain within the resonant cavity would increase the absorption of light by the active layer and thusly increasing the efficiency of the device. "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).
Regarding claim 16, modified Yu teaches detecting electromagnetic signal in the wavelength of 660-900 nm (Lv: III. Result and Discussion, Page 2044) overlapping with the claimed wavelength range of 780 nm to 10 µm, with spatial resolution and effectively causing the resonantly enhanced intensity of light to be further spatially modulated according to its position within the cavity (Sigel: column 5, lines prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).

Response to Arguments
Applicant's argument filed on 04/18/2020 are deemed moot in view of the new grounds of rejection as set forth above, necessitated by Applicant's amendment to the claims which significantly affected the scope thereof (i.e. by incorporating new limitations into the independent claims, which require further search and/or consideration).
Applicant argues that Yu in view of Kitazawa fails to disclose that the energy equivalent of the wavelength range of the electromagnetic signal to be detected corresponds to the absotption of a direct interchromophoric charge transfer from the first compound to the second compound (see page 10 of Remarks).
The Examiner wishes to point out that the new grounds of rejection (Yu in view of Lv) as set forth above teaches an exciplex absorption, corresponding to the claimed “absorption of a direct interchromophoric charge transfer from the first compound to the second compound”,  in planar heterojunction  consisted of NdPc2 and C60 (See Lv: I. Introduction, Page 2043), wherein the NdPc2/C60 photoactive layer has a large absorption in the wavelength range of 660-900 nm overlapping with the claimed range of 780 nm to 10 µm, due to the formation of exciplex between NdPc2 and C60 molecules which results in excitation of an electron at NdPc2 HOMO to C60 LUMO (see Lv: III. Results and Discussion, Page 2044).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NIKI BAKHTIARI whose telephone number is (571)272-3433.  The examiner can normally be reached on Monday-Friday 9:30 AM-6 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Barton can be reached on 571-272-1307.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/NIKI BAKHTIARI/               Primary Examiner, Art Unit 1726